Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 26,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00005-CV
                                   ____________

                  IN RE DAVID CARL WORMINGTON, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 247th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2004-20973



                     MEMORANDUM                     OPINION

      On January 5, 2012, relator David Carl Wormington filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In
his petition, relator complains that respondent, the presiding judge of the 247th District
Court in Harris County, has not ruled on motions and pleading that were properly filed.

      Specifically, relator complains that there has been no ruling on a motion for
contempt filed August 19, 2011, or a bill of review filed September 28, 2011. He also
asserts that he filed motions requesting hearings on both the contempt motion and the bill
of review. On October 25, 2011, relator filed a request to proceed in forma pauperis in
response to a notice from the Harris County District Clerk that filing fees were owed.
Relator complains that he has received no further notification concerning his pending
pleadings, and he asks this court to issue a writ of mandamus to compel the respondent to
timely adjudicate his contempt motion and bill of review.

        Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
It is relator’s burden to provide a record sufficient to establish his right to mandamus relief.
See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).

        Those seeking the extraordinary remedy of mandamus must follow the applicable
procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011,
orig. proceeding). Chief among the requirements in seeking mandamus relief is the
critical obligation to provide the reviewing court with a complete and adequate record.
Id.; see also Tex. R. App. P. 52.7(a).

        Relator has not provided this court with copies of the motions and pleadings about
which he complains. Therefore, relator has not met his burden to establish his entitlement
to relief.

        Accordingly, we deny relator’s petition for writ of mandamus.


                                            PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                               2